                       Case 19-24551   Doc 55     Filed 08/07/20     Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                       (Baltimore Division)

                                                     )
                                                     )
In re:                                               )
                                                                   Case No. 19-24551-MMH
KIMYA D. CRAWFORD,                                   )
                                                                         (Chapter 7)
                                Debtor.              )
                                                     )
                                                     )
                                                     )
                                                     )
In re:                                               )
                                                                   Case No. 19-24045-DER
RENEE PETERSON,                                      )
                                                                         (Chapter 7)
                                Debtor.              )
                                                     )
                                                     )


           STATUS REPORT IN RESPONSE TO COURT’S JUNE 10, 2020 ORDER

          On January 17, 2020, this Court issued an Order Directing Upsolve to Show Cause and

Verify that the Assistance it Provides to Debtors in this District Complies with Applicable Law and

scheduled a Show Cause hearing for March 30, 2020, at 10:00 AM. On February 28, 2020,

Upsolve filed a response and affidavits in connection with the Court’s order. On March 13, 2020,

this Court issued an Order Directing Parties to the Hearing Set for March 30, 2020 to File a Line

Addressing Timing of Hearing and Capability For Videoconferencing, to which Upsolve

responded on March 17, 2020. On March 19, 2020, the Court issued an Order Granting Motion to

Continue and Directing Filing of a Status Report on or Before May 18, 2020, to which Upsolve

responded on May 18, 2020. On June 10, 2020, the Court issued an Order Further Continuing

Hearing, directing Upsolve to file a status report on or before Friday, August 7, 2020.

          In response to the Court’s June 10 Order, Upsolve respectfully seeks a continuance of the

Show Cause hearing for an additional 60 days, with Upsolve to provide an additional Status Report

to the Court in advance of any rescheduled hearing date.


WEIL:\97568287\1\99995.7141
                       Case 19-24551    Doc 55     Filed 08/07/20     Page 2 of 4




          It is counsel’s understanding that, pursuant to the U.S. District Court for the District of

Maryland’s Standing Order 2020-11 and this Court’s July 7, 2020 Current Operational Status of

the United States Bankruptcy Court for the District of Maryland During the COVID-19 Pandemic,

all bankruptcy hearings shall continue as presently scheduled unless otherwise ordered or

rescheduled by the presiding judge. Upsolve, however, continues to believe that in-person

presentation by counsel and in-person testimony by the affiants would best assist this Court in

resolving any remaining questions about the assistance that Upsolve provides to debtors in this

District. Upsolve further believes that the in-person preparation of the affiants for testimony would

best effectuate the clearest presentation of evidence to the Court. In light of these considerations,

and the non-emergency nature of this matter, a continuance of the hearing would best further the

interests of justice. If, however, the Court prefers a more expedited resolution of this matter,

counsel and the affiants are now of sound health and are capable of participating in a hearing by

videoconference.




                                                   2
WEIL:\97568287\1\99995.7141
                       Case 19-24551   Doc 55     Filed 08/07/20    Page 3 of 4




          Upsolve thus respectfully requests a further continuance of the Show Cause hearing.



          August 7, 2020

                                              /s/ Holly E. Loiseau
                                              Holly E. Loiseau (12541)
                                              Brian E. Ferguson (10326)
                                              WEIL, GOTSHAL & MANGES LLP
                                              2001 M Street NW #600
                                              Washington, DC 20036
                                              (2020682-7000
                                              (212) 310-8007 (fax)
                                              holly.loiseau@weil.com
                                              brian.ferguson@weil.com

                                              Theodore E. Tsekerides (Admitted Pro Hac Vice)
                                              David N. Griffiths (Admitted Pro Hac Vice)
                                              Robert Niles-Weed (Admitted Pro Hac Vice)
                                              Victor S. Leung (Admitted Pro Hac Vice)
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, NY 10153
                                              (212) 310-8000
                                              (212) 310-8007 (fax)
                                              theordore.tsekerides@weil.com
                                              david.griffiths@weil.com
                                              robert.niles-weed@weil.com
                                              victor.leung@weil.com




                                                 3
WEIL:\97568287\1\99995.7141
                       Case 19-24551    Doc 55     Filed 08/07/20     Page 4 of 4




                                   CERTIFICATE OF SERVICE


          I hereby certify that on the 7th day of August, 2020, a copy of the Status Report in

Response to Court’s June 10, 2020 Order was mailed via certified mail, postage prepaid to:

Kimya D. Crawford
21 Windy Meadow Court
Randallstown, MD 21133

Renee Peterson
2117 Firethorn Road
Middle River, MD 21220


                                                       /s/ Holly E. Loiseau
                                                       WEIL, GOTSHAL & MANGES LLP
                                                       2001 M Street NW #600
                                                       Washington, DC 20036
                                                       (2020682-7000
                                                       (212) 310-8007 (fax)
                                                       holly.loiseau@weil.com




WEIL:\97568287\1\99995.7141
